— Appeal from a judgment of the County Court of Greene County (Fromer, J.), rendered January 23, 1990, convicting defendant upon his plea of guilty of the crime of assault in the second degree.
Even if we were to consider defendant’s motion to adjourn sentencing as a motion to withdraw his plea of guilty, we find that County Court properly denied the motion. A review of the minutes of the plea allocution indicates that defendant, who was aided by competent counsel familiar with the case, fully comprehended the nature of the proceedings and knowingly entered his plea (see, People v Lattmen, 101 AD2d 662, 663; People v Walton, 98 AD2d 842, 843). Furthermore, the record shows that, as part of this negotiated plea bargain, defendant knowingly and voluntarily waived his right to appeal and he was informed of and fully understood the consequences of the waiver (see, People v Seaberg, 74 NY2d 1; People v Brown, 160 AD2d 1039, 1040-1041). Under these circumstances, the general waiver included a waiver of defendant’s right to appeal from the denial of his suppression motion (see, People v Jandrew, 101 AD2d 90, 91).
Weiss, J. P., Mikoll, Yesawich Jr., Mercure and Crew III, JJ., concur. Ordered that the appeal is dismissed.